


SBP·MS-65530-0016
Amendment No. 14












AMENDMENT 14
TO
SPECIAL BUSINESS PROVISIONS SBP-MS-65530-0016
BETWEEN
THE BOEING COMPANY
AND
SPIRIT AEROSYSTEMS, INC.




This Amendment ("Amendment”) to Special Business Provisions SBP-MS-65530-0016 is
entered into as of April 21, 2015 between Spirit AeroSystems, Inc., a Delaware
corporation, with its principal office in Wichita, Kansas ("Seller") and The
Boeing Company, a Delaware Corporation ("Boeing"). Hereinafter, the Seller and
Boeing may be referred to jointly as "Parties" hereto. All capitalized terms
used and not defined herein shall have the meanings assigned thereto in the SBP
(as defined below).


Now, therefore, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:


RECITALS


A. The Parties have entered into an agreement SBP-MS-65530-0016 ("SBP"),
GTA-BCA-
65530-0016 ("GTA") and AA-65530-0016 (AA) (together with all attachments and
amendments thereto, the "Sustaining Contract”) for Seller to provide Products
for certain
current model Aircraft.


B. Seller currently supplies Products to Boeing under the Sustaining Contract in
support of the
737 model aircraft.


C. Boeing is seeking to develop, design and manufacture an aircraft currently
designated as the 737 MAX to be sold under the 737-7, 737-8 and 737-9
designations (the "737 MAX Program", or "737 MAX''), and in connection
therewith, the Parties have entered into a Memorandum of Agreement: 737 MAX
Non-Recurring Agreement, dated April 7, 2014 (the "737 MAX MOA").


D. Pursuant to the 737 MAX MOA, the Parties agreed to the transfer of the
Titainium Inner Wall from Seller to Boeing on September 4, 2014 under the terms
of which the Parties added Attachment 25 into the Sustaining Contract at
Amendment 9.


E. The Parties desire to modify Seller’s scope of work for the 737 MAX Titanium
Inner Wall to add certain responsibility for Seller to perform thermal analysis,
on the terms and conditions set forth herein.








737 MAX Ti Inner Wall Amendment 14                             Spirit
AeroSystems, Inc.
                                                                                                                                                                                  
Initials:




1





--------------------------------------------------------------------------------






SBP-MS-65530-0016
Amendment No. 14










AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the value,
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1. Amendment of the SBP. The SBP is hereby amended to include the following:


a. Section 1.2 is hereby added to the SSP as follows:


1.2     737 MAX Titanium Inner Wall Thermal Analysis


The thermal analysis of the statement of work comprising the Titainium Inner
Wall for the 737 MAX is set forth in Attachment 25 Addendum 1.


b. Attachment 25 Addendum 1, attached hereto as Exhibit A, is hereby added to
the
SBP.


2. This agreement may be changed only in writing by authorized representatives
of Seller and
Boeing.












IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this
Agreement as of the date first set forth above.










BOEING
 
 
SELLER
THE BOEING COMPANY
 
 
SPIRIT AEROSYSTEMS, INC.
 
 
 
 
Signature: /s/ David Blaylock
 
 
Signature: /s/ Ryan Grant
 
 
 
 
Printed Name: David Blaylock
 
 
Printed Name: Ryan Grant
Title: Procurement Agent
 
 
Title: Contract Administrator
Date: April 21 2015
 
 
Date: April 21, 2015



737 MAX Ti Inner Wall Amendment 14 Spirit AeroSystems, Inc.
Initials.




2



--------------------------------------------------------------------------------






ATTACHMENT 25, ADDENDUM1






                UPPER BIFURCATION SOW
UPDATE TO 737 MAX TITANIUM INNER-WALL WORK TRANSFER AGREEMENT




RECITALS


A.
Whereas, Boeing and Seller entered into Amendment 9 of SBP-MS- 65530-0016 on
September 4, 2014, including Attachment 25 thereto, transferring certain
responsibility for the design and production of the Titanium Inner-Wall for the
737 MAX from Seller to Boeing;



B.
Whereas, Boeing now wishes Seller to conduct certain statement of work set out
in Section 1.2 below, which was not previously in Seller's scope of work and was
not a part of the agreement referenced in recital A of this addendum;



C.
Whereas, Seller has elected to agree to contractually add the statement of work
in Section 1.2 below to the terms of the agreement in reference A subject to the
terms, conditions and qualifications set forth in this addendum;



D.
In consideration of the mutual covenants set forth herein, the Parties agree as
follows:



1.0     APPLICABILITY


1.1
Seller agrees to conduct the statement of work set out in 1.2 below as Follow-On
Work as pertains to the Titanium Inner Wall for the 737 MAX Program, subject to
the terms and conditions applicable to Follow-On Work in Exhibit A (Attachment
25) to Amendment 9 to the SBP-MS65530-0016, dated September 4, 2014, provided
that the statement of

work set out in 1.2 below shall not be subject to Changes or other statement of
work expansion or modification without the express written agreement of the
Seller subsequent to execution of this addendum. Boeing hereby accepts and
agrees to such
terms and the associated conditions set forth in this Section 1.1, and the
Parties hereby
agree to incorporate this agreement as an addendum to Attachment 25 of SBP­
MS65530-0016, with payment provisions as set out in Section 2.5 of Attachment
25. Without affecting the applicability of this addendum, the Parties agree to
conform SBP­ MS65530-0016 so that this addendum is subsequently reflected in the
body of Attachment 25. The scope of this addendum pertains solely to the
statement of work set out in Section 1.2 directly below. This addendum will
become effective on the last date of execution of the Parties below. In the
event of a conflict between SBP-MS65530-
0016 (including the remainder of Attachment 25) and this addendum, this addendum
will control.























--------------------------------------------------------------------------------






1.2     The statement of work is defined as follows:


Boeing will deliver the modified Left Hand inner wall half only.bdf (Bulk Data
File) with the new panel version geometry and property cards to Spirit. Upon
delivery of the Bulk Data File Spirit will begin integrating this data into the
Inner Wall Grounded Finite Element Model (GFEM). This hybrid GFEM will be
converted by Spirit into a thermal Finite Element Model (FEM) and delivered to
the Spirit thermal analysis group for further conditioning and execution. Spirit
will continue to update the structural FEM, create pressure maps, load case
cards, and check runs while the updated thermal input data is being created.


A. The Spirit thermal analysis group will transform the structural model into
the standard format thermal model by converting nodes and elements, assigning
material properties, creating thermal conductors, and assigning temperature
conductors. Spirit will also conduct Hot day, standard day, and cold day runs,
in addition to fan cowl undetected leak runs, and Thrust Reverser undetected
leak runs will be processed. Also, Burst Duct and Fire Flight missions will be
performed by Spirit for multiple configurations.


Once complete, the Spirit generated thermal input data will be sent back to the
Spirit FEM team where it will be mapped onto the structural model. The FEM can
then be run and will begin generating output data. This analysis is to be
completed based upon the loads and boundary conditions received from Boeing as
of 12/10/2014


B. The Spirit thermal analysis group will deliver a coordination sheet that will
include results for normal flight missions, burst flight missions and fire
flight missions. Color temperature maps for the bifurcation radius area and
upper compression pads will be provided in the coordination sheet. A list of the
Stress electronic temperature map (.tmpr files) will also be in the Spirit
generated coordination sheet. All requested data will be provided by Spirit to
Boeing, via Message Courier.


The Spirit structural FEM Group will deliver the completed GFEM.bdf and run
files, including the temperature loads files to Boeing, along with the results
files. These end deliverables provided by Spirit will be considered final and
complete. Due to the large amount of data to transfer back to Boeing, both
companies will need to come up with an acceptable data transfer solution.


C This work, including all Spirit deliverables, is to be completed by May 18,
2015 or sooner.




1.3
If additional support is requested, Spirit will consider this work based upon an
evaluation of resources and schedule and based upon similar guidelines as those
outlined in this addendum.






































--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement as of the date below.


BOEING
 
 
SELLER
THE BOEING COMPANY
 
 
SPIRIT AEROSYSTEMS, INC.
 
 
 
 
Signature: /s/ David Blaylock
 
 
Signature: /s/ Ryan Grant
 
 
 
 
Printed Name: David Blaylock
 
 
Printed Name: Ryan Grant
Title: Procurement Agent
 
 
Title: Contract Administrator
Date: April 21, 2015
 
 
Date: April 21, 2015






